Case 5:18-cr-00332-SMH-MLH Document 71 Filed 07/23/19 Page 1 of 1 PageID #: 138



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

   UNITED STATES OF AMERICA                   CASE NO. 5:18-CR-00332-02

   VERSUS                                     JUDGE HICKS

   GEORGE ALAN HIGHSMITH                      MAGISTRATE JUDGE HORNSBY


                                  MINUTES OF COURT
                          CHANGE OF PLEA ON INDICTMENT
  Date:                 July 23, 2019      Presiding: Judge S. Maurice Hicks
  Court Opened:         3:40 PM            Courtroom Deputy: Denise McDonnell
  Court Adjourned:      4:15 PM            Court Reporter:      Marie Runyon
  Statistical Time:     00:35

                                    APPEARANCES

  Brandon B Brown (AUSA)                     For     United States of America

  Verity G Bell (CJA)                        For     Defendant
  George Alan Highsmith                              Defendant in Custody

                                    PROCEEDINGS

   X   Defendant under oath
   X   Defendant advised of Rule 11 rights
   X   Plea of Guilty to Counts 1 and 5 of the Indictment accepted
   X   Presentence investigation ordered
   X   Sentencing set for November 6, 2019 at 2:00 PM

 The Government filed an executed Rule 11 change of plea package.

 The Defendant was remanded to the custody of the US Marshal pending sentencing.
